Citation Nr: 0720104	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-14 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1999 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDING OF FACT

Throughout the rating period on appeal, the veteran's major 
depressive disorder has been manifested by depressed mood; 
sleep problems; and GAF scores showing moderate or nearly 
moderate impairment; there is no evidence of inadequate 
appearance; no disorientation to place and time; no 
impairment of thought process or communication; no 
demonstrated memory problems; no indication of panic attacks; 
no impaired abstract thinking; no problems with insight or 
judgment; no delusions or active hallucinations; and the 
veteran is able to work full-time and continue his studies.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for major depressive disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9434 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran asserts that he is entitled to a higher rating 
for his service-connected major depressive disorder, 
currently evaluated as 30 percent disabling under Diagnostic 
Code 9434.  38 C.F.R. § 4.130.  The diagnostic criteria set 
forth in the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) provides guidance for the nomenclature 
employed within 38 C.F.R. § 4.130.

The next higher schedular rating of 50 percent disabling for 
major depressive disorder under the general rating formula 
for mental disorders is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994); 
Carpenter v. Brown, 8 Vet. App. 240 (1995) (describing GAF 
scores).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the better the functioning of the 
individual.  For instance, a score of 41-50 is assigned where 
there are, "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A score of 51-60 is appropriate where there are, "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

Considering the entire evidence of record regarding the 
veteran's psychiatric status since the June 11, 2004, 
effective date of service connection, the Board finds that 
the overall disability picture for his major depressive 
disorder does not reflect a rating higher than 30 percent 
under Diagnostic Code 9434.  38 C.F.R. § 4.130.

Specifically, the October 2004 and October 2005 psychiatric 
examination reports note that the veteran's complaints of 
depressed mood, irritability, loss of interest in daily 
living activities, loss of energy, insomnia, loss of 
appetite, inability to concentrate, anxiety, and tension.  
The October 2005 examination report notes that the veteran 
was employed.  

On mental status examination, the veteran had depressed mood, 
was anxious, and his affect was constricted and appropriate.  
The evidence reflects that, during both VA examinations, the 
veteran was cooperative, appropriately dressed, and presented 
with adequate hygiene.  He was spontaneous, alert, in contact 
with reality, and established eye contact with the examiner. 
His thought process was coherent and logical, there was no 
looseness of association, and no evidence of disorganized 
speech.  There were no delusions or hallucinations and he had 
no phobias, obsessions, panic attacks, or suicidal ideas.  He 
was oriented to person, place, and time and his memory for 
recent, remote, and immediate events was intact.  The 
veteran's abstraction capacity was normal and his judgment 
was good.  The examination reports note that the veteran's 
psychiatric signs and symptoms seriously interfere with his 
employment and social functioning

VA and private treatment records also reflect findings of 
depression, anxiety, sleep dysfunction, isolation, and loss 
of motivation.  In addition, these records note that the 
veteran was employed full-time, was studying, and passing his 
classes.  

Upon consideration of the foregoing, the Board finds that the 
VA examination reports as well as the treatment records 
provide negative evidence against the veteran's claim for an 
initial rating in excess of 30 percent for major depressive 
disorder.  

The evidence of record does not demonstrate symptoms of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.  

In this regard, it is noted that the examination reports note 
that the veteran's psychiatric signs and symptoms seriously 
interfere with his employment and social functioning; 
however, he has indicated that he is employed fulltime and 
has been able to study and pass his classes.  Such facts 
supply evidence against a rating higher than 30 percent.

In addition, it is noted that the veteran's GAF score was 
identified as 50 on both the October 2004 and October 2005 VA 
examinations and VA and private treatment records note GAF 
scores between 55 and 60.  Moreover, records from the 
Psychotherapeutic Institute of Puerto Rico provide a GAF 
score of "in the 70" in September 2004, 70 in February 
2005, and 60 in June 2005.  These scores are indicative of 
symptoms which are on the highest end of serious to moderate 
and mild.  These GAF scores do not support the veteran's 
claim for an increased initial evaluation for major 
depressive disorder in excess of 30 percent disabling.  
Simply stated, reduced reliability and productivity are not 
indicated within these medical records or reports, 
particularly the treatment records, providing highly 
probative evidence against this claim.

While some evidence in the records supports this claim, the 
Board must find that the service and post-service medical 
record, overall, provides highly probative evidence against 
this claim. 

Upon consideration of the foregoing, the Board finds that the 
overall disability picture does not warrant a 50 percent 
rating under Diagnostic Code 9434.  38 C.F.R. § 4.7.  In 
consideration of the evidence of record, to include his GAF 
scores, the Board finds that the evidence more closely 
approximates a 30 percent rating.  Id.  The Board adds that 
it does not find that the veteran's major depressive disorder 
should be increased for any other separate period based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App at 126.

The Board acknowledges the contentions of the appellant with 
respect to the severity of his disorders; however, without 
any medical experience, the Board must find that his opinions 
have very limited probative value and are clearly outweighed 
by the medical evidence and facts cited above.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
However, the evidence in this case does not show that the 
veteran's major depressive disorder presents such unusual or 
exceptional disability pictures so as to render impractical 
the application of the regular schedular standards.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed above.

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  A letter dated in July 2004 and provided to 
the appellant prior to the December 2004 rating decision on 
appeal satisfies the duty to notify provisions as this letter 
discusses the criteria with respect to the appellant's 
original service connection claim.  

The Board emphasizes that this appeal arises from the initial 
rating assigned when the RO awarded service connection, such 
that the original letter refers to the requirements for 
establishing service connection for this claim.  There is no 
requirement for additional 38 U.S.C.A. § 5103(a) notice on a 
"downstream" issue, i.e., an increased rating or an earlier 
effective date after an initial award of service connection, 
if proper VCAA notice for the original service connection 
issue was already provided, as is the case here.  VAOPGCPREC 
8-2003.  Therefore, the veteran has been provided adequate 
notice and, inasmuch as the effective date of service 
connection and schedular rating for these disorders was in 
accordance with pertinent regulations, there can be no 
possibility of prejudice.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In addition, it is noted that the Federal Circuit recently 
held that a statement of the case or supplemental statement 
of the case can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
statement of the case or supplemental statement of the case.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  With respect to the 
present appeal, the Board finds that adequate VCAA notice was 
provided in letters dated in August 2005.  

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records as well as a copy of 
his VA examination reports.  He has also submitted lay 
evidence in the form of his written communications and his 
Spanish language documents have been translated into English.  
Thus, the evidence associated with the claims file adequately 
addresses the requirements necessary for evaluating the claim 
decided herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.



ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


